Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112 and amendments to the drawings are sufficient to overcome the previously made objections to the drawings.

Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
wherein a wireless link is provided between the plurality of clamped-on units and the central unit, wherein said clamped-on units are mounted on an electrical panel, and wherein an induction coil is further provided around said electrical panel for power transmission to said clamped-on units , and data transmission to and from said clamped-on units.

Claims 2-11 are allowable for further limiting claim 1.

The following relevant art was found based on the search:
May (5,834,932) teaches an electrical energy consumption measuring system is claimed which includes an electrical meter. The electrical meter has both voltage sensing windings and current sensing windings internal thereto. The voltage sensing windings are each constructed and arranged so that the 
Field (2005/0285602) teaches the design of particular compensation coils can be effected so as to result in a first, second, or even higher order cancellation of the induced Emfs in the FPD as a function of spatial variations of the magnetic background fields. For example, in the case of low frequency, and a purely capacitive FPD plate, spatially constant magnetic field, it would be possible to wind a coil with an area-turns product of approximately 1/4 of the FPD area and connect it in series but opposite in orientation, so as to effect a first-order cancellation of the total induced Emf.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/14/2021